Citation Nr: 0302287	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  99-15 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder and bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Barlow, Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  It is noted that the rating decision denied the 
veteran's request for VA compensation benefits by finding 
that the claims remained not well grounded in fact.  In a 
March 2000 supplemental statement of the case, however, the 
RO addressed the issue of whether the veteran had submitted 
new and material evidence to reopen the claims as they had 
been previously denied in a rating decision that was not 
appealed.  The RO specifically found that the veteran was not 
prejudiced by its addressing the issue before it in that 
fashion and the Board agrees as the RO supplied the veteran 
with all pertinent laws and regulations and succinctly set 
forth in its reasons and bases why the veteran's claim for 
entitlement to service connection for a psychiatric disorder, 
to include service connection for post-traumatic stress 
disorder and for a bipolar disorder, could not be reopened 
based on the record evidence.  Accordingly, the appropriate 
issue for review by the Board is whether new and material 
evidence has been submitted to reopen the previously denied 
claims.

During the course of this appeal, the veteran made numerous 
requests for hearings before RO personnel as well as before a 
member of the Board.  In February 2002, he notified the RO 
that he would not be able to attend a hearing.  In January 
2003, he notified the Board that he would not be able to 
attend any hearings until his release from prison in April 
2003.  And, he specifically withdrew his request for a 
hearing before the Board by advising it in January 2003 that 
he would not attend a hearing scheduled for that month.  As 
such, the Board is satisfied that the veteran has withdrawn 
all outstanding requests for a hearing and that this matter 
is properly before it for appellate consideration.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for post-
traumatic stress disorder and for a bipolar disorder in a 
March 1997 rating decision.  The veteran was notified of this 
decision and of his appellate rights, but did not appeal.

2.  Evidence submitted since the time of the RO's March 1997 
rating decision denying entitlement to service connection for 
post-traumatic stress disorder and for a bipolar disorder 
does not bear directly or substantially upon the issue at 
hand, is duplicative and/or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for post-traumatic stress disorder and for 
a bipolar disorder is not new and material.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2002).

2.  The rating decision of the RO in March 1997 denying the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder and for a bipolar disorder is 
final and the claim is not reopened.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that while the Veterans Claims 
Assistance Act of 2000, was enacted during the pendency of 
the veteran's appeal, the Veterans Claims Assistance Act 
explicitly provides that, "[n]othing in [38 U.S.C.A. § 
5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).  As the veteran has not identified any service or VA 
medical records which are not already in the claims file, the 
Board finds that there is no additional duty to assist prior 
to his submission of new and material evidence.

In March 1997, the RO denied service connection for post-
traumatic stress disorder and for a bipolar disorder, finding 
that there was no evidence of a psychiatric disorder having 
its origin in service.  The veteran was notified of that 
decision, but did not appeal the denial of benefits sought.  
Thus, the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

The veteran filed a second application for VA compensation 
benefits in January 1998, and now seeks to reopen his claim 
for entitlement to service connection for a psychiatric 
disorder, to include service connection for post-traumatic 
stress disorder and for a bipolar disorder.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  "New and material evidence" is defined 
as evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Id., 155 F.3d 
at 1363.

With these considerations, the Board must now review all of 
the evidence that has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in March 1997.  

The bulk of the veteran's claims folder is made up of 
correspondence to the RO from the veteran regarding his 
treatment during confinement at Wisconsin correctional 
facilities.  The veteran's letters do not specifically allege 
that current psychiatric disabilities had their inception 
during service nor do the letters identify sources of medical 
records which link the veteran's current disabilities to his 
period of active service.  In two statements from the 
veteran, he alleged very vague experiences during service 
which he believed to be stressors for a post-traumatic stress 
disorder; however, he did not supply enough detail for any 
event to be verified.  The veteran related that he was not to 
speak of certain duties performed during service.  The 
veteran also asserted that he had been a member of the Army 
Reserves, but the RO was unable to obtain any personnel 
and/or medical records to verify such service.

VA treatment records dated in 1984 show that the veteran 
presented for evaluation stating that he had, "freaked 
out."  He was assessed to have a borderline personality 
disorder and mixed substance abuse.  The veteran related 
during the interview that his drug use dated back to his 
years in the service.

Private records dated from January 1997 to April 1997 reveal 
that the veteran was evaluated to determine his competency to 
stand trial in a criminal matter.  A history of bipolar 
disorder was noted; however, the veteran denied having a 
psychiatric disorder.  The records contain no discussion 
whatsoever of the veteran's period of service and any 
possible link a current psychiatric disorder may have to 
service.  The veteran was diagnosed as having a bipolar 
disorder and found competent to stand trial.

Records of medication management dated from August 1997 to 
June 1998 show that the veteran has been treated for a 
depressive disorder, bipolar mood swings, deteriorating 
schizophrenia, and a bipolar disorder with psychotic 
features.  These treatment records do not contain any mention 
of the veteran's period of service nor do they suggest that 
the veteran's psychiatric symptoms had their inception as a 
consequence of service.

In September 2000, the veteran was evaluated by a social 
worker for placement in a mental health program while 
incarcerated.  He was found to have an untreated 
schizoaffective disorder and a schizotypal personality with 
anti-social features.  The etiology of the veteran's 
psychiatric diagnoses was not discussed in the report.

In October 2001, the veteran submitted a note from a health 
services employee at the Wisconsin correctional facility in 
which he was situated.  The note indicates that the facility 
does not perform disability evaluations for VA.  The veteran 
has also submitted statements from fellow inmates indicating 
that the veteran is disabled and requires medical treatment.

Following a review of the complete record, the Board finds 
that although the evidence submitted and/or obtained by the 
RO since the March 1997 rating decision is new in that it was 
not of record at the time of the March 1997 rating decision, 
it is not material as it does not bear directly on the reason 
why the veteran's claim was originally denied.  Specifically, 
the veteran has not submitted any evidence that medically 
links his current psychiatric symptoms and/or diagnoses to 
his period of active service.  As for the veteran's 
statements that he is deserving of VA compensation benefits, 
the Board finds that, standing on their own, they are not 
sufficient to establish a relationship between a current 
disability and the veteran's period of service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).  Consequently, the 
Board finds that the evidence submitted since the March 1997 
denial of service connection for a psychiatric disorder is 
not new and material and that that final decision may not be 
reopened on the current record.  As such, the veteran's 
request to reopen the previously denied claims of entitlement 
to service connection for post-traumatic stress disorder and 
for a bipolar disorder is denied.





ORDER

New and material evidence having not been submitted, 
entitlement to service connection for a psychiatric disorder, 
to include service connection for post-traumatic stress 
disorder and for a bipolar disorder, remains denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

